Citation Nr: 0707400	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-08 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected post-traumatic headaches, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for claimed Crohn's 
disease.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had active duty service from August  to December 
of 1975 and from February to July of 1991.  She also had 
periods of active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2001 and May 2003 rating decisions of the RO.  

The Board remanded this case back to the RO for additional 
development in September 2005.  



FINDINGS OF FACT

1.  The evidence of record confirms characteristic 
prostrating attacks occurring at least monthly due to the 
veteran's service-connected post-traumatic headaches.  

2.  The preexisting Crohn's disease is not shown to have been 
permanently worsened therein.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected post-traumatic headaches 
have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a 
including Diagnostic Code 8100 (2006).  

2.  The veteran's preexisting disability manifested by 
Crohn's disease was not aggravated by service. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded her VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a September 2005 letter, pursuant to the 
Board's September 2005 remand instructions.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decisions.  However, the RO issued a 
Supplemental Statement of the Case, constituting a 
readjudcation of the claims on appeal, in October 2006.    
Accordingly, there remain no procedural concerns in view of 
the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case insofar as the service connection claim is 
concerned.  With service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

As to the increased evaluation issue, the veteran was fully 
notified of the assigned 10 percent evaluation and the 
effective date of that evaluation in a January 2004 rating 
decision.  The Board finds that this action satisfies VA's 
requirements in view of Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to an increased evaluation for the service-
connected 
post-traumatic headaches.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a July 2001 rating decision, the RO granted service 
connection for headaches in view of in-service treatment for 
headaches following a head injury.  A no percent evaluation 
was assigned, effective in December 1998.  

During an April 2003 VA neurological examination, the veteran 
reported intermittent recurrent and debilitating migraine 
headaches.  These reportedly occurred every one to two weeks 
and would last for a number of hours before resolving.  
Typical aura prior to the headaches would include photophobia 
and nausea.  

Following a neurological examination, the examiner rendered a 
diagnosis of migraine headaches, with onset clearly 
associated with a traumatic brain injury in the military.  

In a June 2003 statement, a VA doctor noted that the veteran 
had been treated with acupuncture for chronic migraines and 
back pain, usually once per month for the past few years.  

A November 2003 VA treatment record reflects that the veteran 
had started having migraine headaches two days earlier.  
Symptoms were bilateral, including photophobia and mild 
nausea.  

During her November 2003 RO hearing, the veteran reported 
continuing acupuncture and Demerol shot treatment for her 
headaches.  

Following this hearing, the RO, in a January 2004 rating 
action, increased the evaluation for the veteran's headaches 
to 10 percent, effective in December 1998.  

In a March 2005 VA treatment record, the veteran was noted to 
have been admitted in January 2005 for a migraine associated 
with right arm and leg numbness and weakness.  The veteran 
was noted to have not had a severe migraine since then but 
had a chronic low-level headache.  

During her June 2005 hearing, the veteran described "six or 
more" headaches in the past year.  She testified that she 
would lay down when the headaches were unbearable.  She noted 
that, with migraines, she would lay in the dark with the 
lights off for hours and be incapacitated for a day or so.  
Also, she confirmed prostrating attacks at least once a 
month.

Following the Board's remand, the veteran underwent a further 
VA neurological examination in January 2006.  During this 
examination, she described daily headaches, ranging from 7/10 
to 10/10.  These would be aggravated by physical and mental 
stress.  Tension headaches could vary, in feel, including 
pressure-like, throbbing, or squeezing, usually worst over 
the maxillary sinuses and the nuchal area.  She also 
described recurrent debilitating episodes requiring being 
bedridden up to two days a week by a migraine headache flare-
up, encompassing light sensitivity and nausea.  She had been 
continuing with acupuncture treatment but had refused 
"abortive and prophylactic medications."  

In rendering an impression, the examiner noted that the 
veteran had a documented head injury in service and 
subsequent headaches, both tension-type and migraine, but she 
had refused "standard of care medications."  The extent of 
impairment included two bedridden days per week and migraine 
flares with light sensitivity lasting for several hours, with 
a constant background headache.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
evaluation is warranted in cases of migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  

A 30 percent evaluation contemplates migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

In cases of migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is 
warranted.  

In the present case, the Board finds that the veteran's 
headaches are not adequately contemplated by the assigned 10 
percent evaluation.  The time frame of her headaches has 
varied during the pendency of her appeal, but she 
specifically noted during her June 2005 hearing that her 
prostrating attacks were monthly and that she had undergone 
regular acupuncture therapy for her headaches.  

In view of this, the Board finds that an increase to 30 
percent under Diagnostic Code 8100 is appropriate.  

Nevertheless, the Board is not satisfied that the criteria 
for a 50 percent evaluation have been met.  During her 
January 2006 VA neurological examination, she did report 
migraine headaches requiring her to be bedridden up to two 
days per week.  

At the same time, she denied use of medications, and the 
examiner's commentary does not specify either that the 
headaches are completely prostrating or that severe economic 
inadaptability is shown.  In view of this, the Board finds 
that her disability picture is closer to that contemplated by 
a 30 percent evaluation than to that contemplated by a 50 
percent evaluation.  

Overall, the evidence supports a 30 percent evaluation, 
though not more, for the veteran's service-connected post-
traumatic headaches.  To that extent, the appeal is granted.  
38 C.F.R. § 4.7.  


III.  Service connection for claimed Crohn's disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In a precedent opinion, VA's Office of General Counsel held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, Crohn's disease.  

The post-service medical records of the veteran indicate 
treatment for Crohn's disease beginning in October 1997, when 
the veteran reported a history of the disease.  Several 
treatment records from 1999 indicate that she had surgery for 
this disorder thirty years earlier, in 1969.  

In a June 2000 statement, a VA doctor noted that the veteran 
had begun treatment several years ago for complaints of 
bloody diarrhea, including two colonoscopies, a small bowel 
series and a CT scan.  

The doctor noted that the veteran had a partial small bowel 
resection in the mid-1960's and that it was likely that the 
stricture and fissure she had experienced in the past year 
were also related to the Crohn's disease.  

The claims file includes a detailed September 2001 statement 
from the same VA doctor.  This doctor noted the veteran's 
greater than 30 year history of Crohn's disease and indicated 
that the disease had been stable since her prior resection of 
the small intestine.  

A biopsy from 1.5 years earlier was noted to have revealed a 
rectal fissure, with inflammation in the cecal area.  Because 
the amount of inflammation in the right colon had been small, 
it was likely that the veteran's diarrhea was due to bile 
salt loss and not to activity of her Crohn's disease.  

This diagnosis was noted to be substantiated by the veteran's 
excellent response to bile-slat binding agents that would 
dramatically reduce her diarrhea.  Thus, it was likely that 
her diarrhea primarily resulted from the small bowel 
resection that she had to treat her Crohn's disease.  

The VA doctor further noted that Crohn's disease was rarely 
cured by surgery and generally would reoccur after five to 
fifteen years.  The veteran had stated that her symptoms were 
worse during service, especially when she was under stress.  
The relationship between stress and Crohn's disease remained 
unclear, due to the fact that stress was difficult to 
quantify, and the course of Crohn's disease was quite 
variable.  

However, there was strong evidence of an immunologic basis 
for Crohn's disease, and stress had been shown to affect 
immune function.  As such, the VA doctor expressed his belief 
that it was "plausible and likely" that stress affected the 
symptoms of the veteran's Crohn's disease.  

In an April 2003 statement, Walter R. Thayer, M.D., noted 
that he had treated the veteran in the late 1950's for 
Crohn's disease and that, after three to four years of 
fruitless medical therapy, she underwent a resection of her 
small bowel.  She was noted to have done very well after this 
for almost 30 years before having symptoms of recurrent 
disease.  

Dr. Thayer noted that the veteran contacted him with 
complaints of symptoms upon leaving service.  At that time, 
she reportedly had a recurrence of her disease.  Dr. Thayer 
commented that the veteran "did have the disease prior to 
going into the Service" and that she did reasonably well 
during service, except for some periods of diarrhea related 
more to stress.  

The veteran underwent a VA gastrointestinal examination in 
January 2006, with an examiner who reviewed the claims file.   
The examiner noted preliminarily that the veteran had 
regional enteritis (now known as Crohn's disease) in the mid-
1960's and had an ileal resection in 1969.  

The examiner also described the veteran's reported history of 
episodes of bloody diarrhea from stress during Desert Storm.  
While she indicated that she was hospitalized for these 
symptoms, the examiner noted that the file did not include 
such hospital records, or indeed a diagnosis or treatment for 
Crohn's disease flare-ups during service.  Finally, the 
examiner stated that, following service, the veteran was 
first treated for Crohn's disease in 1998.  

Following a physical examination and blood testing, the 
examiner noted that the veteran had a bimodal presentation of 
Crohn's disease that started in the 1960's pre-service and 
again post-service in 1999.  The examiner commented that such 
a bimodal presentation was not uncommon in cases of Crohn's 
disease.  

The examiner further commented that there was, by report, a 
temporary flare-up in service, but no corresponding 
documentation was found.  The examiner indicated that it was 
likely that stress during Desert Storm activation could 
induce this flare-up, but it was difficult to ascertain 
without documentation.  

Additionally, it was "also less likely that such a flare in 
the service has permanently aggravated the pre-existing 
Crohn's disease," as the current presentation occurred 
several years following service.  

In reviewing the aforementioned medical records, the Board 
preliminarily notes that, while Crohn's disease was not noted 
at entry into service, Dr. Thayer's statement confirms that 
the disorder preexisted the veteran's entry into service in 
1975, as she had been treated for the disease since the 
1950's and underwent a small bowel resection.  

This evidence, coming from the doctor who performed the pre-
service treatment, clearly rebuts the presumption of 
soundness under 38 U.S.C.A. § 1111 in this case.  The Board 
notes further that the veteran has not contended that Crohn's 
disease was incurred in service but has instead asserted that 
the preexisting disease was aggravated during service.  

As to this question, the Board notes that there is evidence 
both supporting and contradicting the veteran's contention.  
Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in the claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Here, the Board is aware that the veteran's treating VA 
doctor, along with Dr. Thayer, have suggested that her 
Crohn's disease symptoms was exacerbated by stress, and she 
has reported stress as a causal factor during service.  

Neither doctor, however, made a definitive finding that in-
service stress permanently worsened the underlying Crohn's 
disease, as opposed to symptoms of the disease.  As 
indicated, mere flare-ups are not sufficient to be considered 
aggravation unless the underlying disability, as contrasted 
to symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
at 247-48.  

The VA examiner from January 2006, however, found no basis 
for an underlying worsening of Crohn's disease during 
service.  This examiner cited to the absence of treatment for 
the disease during service and the fact that the veteran was 
not treated for further symptoms for several years following 
service.  This opinion was based on a review of the veteran's 
claims file.  

Given the definiteness and specificity of the opinion, and 
the extent of the history upon which it was based, the Board 
finds this opinion to have greater probative value than those 
of the veteran's VA doctor and Dr. Thayer.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in her 
hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for Crohn's disease, 
and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

A 30 percent evaluation for the service-connected post-
traumatic headaches is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

Service connection for claimed Crohn's disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


